
	
		III
		112th CONGRESS
		1st Session
		S. RES. 239
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2011
			Mr. Akaka (for himself
			 and Mr. Inouye) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Acknowledging the contributions and
		  sacrifices of the young men who served as colonists on behalf of the United
		  States in the Federal occupation of the islands of Howland, Baker, Jarvis,
		  Canton, and Enderbury from 1935 through 1942, facilitating the United States
		  claim of jurisdiction over such islands. 
	
	
		Whereas in the mid-19th century, the Guano Islands Act (48
			 U.S.C. 1411 et seq.) enabled companies from the United States to mine guano
			 from a number of islands in the Equatorial Pacific;
		Whereas after several decades, when the guano was
			 depleted, such companies abandoned mining activities, leaving the islands open
			 to British exploitation;
		Whereas in the 1930s, military and commercial interest in
			 Central Pacific air routes between Australia and California led to a desire by
			 the United States to claim the islands of Howland, Baker, and Jarvis, although
			 the ownership of such islands was unclear;
		Whereas in 1935, a secret Department of Commerce
			 colonization plan was instituted, aimed at placing citizens of the United
			 States as colonists on the remote islands of Howland, Baker, and Jarvis;
		Whereas to avoid conflicts with international law, which
			 prevented colonization by active military personnel, the United States sought
			 the participation of furloughed military personnel and Native Hawaiian
			 civilians in the colonization project;
		Whereas William T. Miller, Superintendent of Airways at
			 the Department of Commerce, was appointed to lead the colonization project,
			 traveled to Hawaii in February 1935, met with Albert F. Judd, Trustee of
			 Kamehameha Schools and the Bishop Museum, and agreed that recent graduates and
			 students of the Kamehameha School for Boys would make ideal colonists for the
			 project;
		Whereas the ideal Hawaiian candidates were candidates who
			 could “fish in the native manner, swim excellently, handle a boat, be
			 disciplined, friendly, and unattached”;
		Whereas, on March 30, 1935, the United States Coast Guard
			 Cutter Itasca departed from Honolulu Harbor in great secrecy with 6 young
			 Hawaiians aboard, all recent graduates of Kamehameha Schools, and 12 furloughed
			 army personnel, whose purpose was to occupy the barren islands of Howland,
			 Baker, and Jarvis in teams of 5 for 3 months;
		Whereas in June 1935, after a successful first tour, the
			 furloughed army personnel were ordered off the islands and replaced with
			 additional Kamehameha Schools alumni, thus leaving the islands under the
			 exclusive occupation of the 4 Native Hawaiians on each island;
		Whereas the duties of the colonists while on the island
			 were to record weather conditions, cultivate plants, maintain a daily log,
			 record the types of fish that were caught, observe bird life, and collect
			 specimens for the Bishop Museum;
		Whereas the successful year-long occupation by the
			 colonists directly enabled President Franklin D. Roosevelt to issue Executive
			 Order 7368 on May 13, 1936, which proclaimed that the islands of Howland,
			 Baker, and Jarvis were under the jurisdiction of the United States;
		Whereas multiple Federal agencies vied for the right to
			 administer the colonization project, including the Department of Commerce, the
			 Department of the Interior, and the Navy Department, but jurisdiction was
			 ultimately granted to the Department of the Interior;
		Whereas under the Department of the Interior, the
			 colonization project emphasized weather data and radio communication, which
			 brought about the recruitment of a number of Asian radiomen and
			 aerologists;
		Whereas under the Department of the Interior, the
			 colonization project also expanded beyond the Kamehameha Schools to include
			 Hawaiians and non-Hawaiians from other schools in Hawaii;
		Whereas in 1937, in preparation for Amelia Earhart’s
			 arrival on Howland island, the colonists constructed a landing field, readied a
			 shower and bedroom for her, and prepared a performance for her, but she never
			 arrived, having disappearing en route to the island on July 2, 1937;
		Whereas in March of 1938 the United States also claimed
			 and colonized the islands of Canton and Enderbury, maintaining that such
			 colonization was in furtherance of commercial aviation and not for military
			 purposes;
		Whereas the risk of living on such remote islands meant
			 that emergency medical care was not less than 5 days away, and such distance
			 proved fatal for Carl Kahalewai, who died on October 8, 1938 en route to
			 Honolulu after his appendix ruptured on Jarvis island;
		Whereas other life-threatening injuries occurred, in 1939,
			 when Manuel Pires had appendicitis, and in 1941, when an explosion severely
			 burned Henry Knell and Dominic Zagara;
		Whereas in 1940, when the issue of discontinuing the
			 colonization project was raised, the Navy acknowledged that the islands were
			 “probably worthless to commercial aviation” but advocated for “continued
			 occupation” because the islands could serve as “bases from a military
			 standpoint”;
		Whereas although military interests justified continued
			 occupation of the islands, the colonists were never informed of the true nature
			 of the project, nor were the colonists provided with weapons or any other means
			 of self-defense;
		Whereas in June of 1941, when much of Europe was engaged
			 in World War II and Imperial Japan was establishing itself in the Pacific, the
			 Commandant of the 14th Naval District recognized the “tension in the Western
			 Pacific” and recommended the evacuation of the colonists, but his request was
			 denied;
		Whereas, on December 8, 1941, Howland Island was attacked
			 by a fleet of Japanese twin-engine bombers, and such attack killed Hawaiian
			 colonists Joseph Keliihananui and Richard Whaley;
		Whereas in the ensuing weeks, Japanese submarine and
			 military aircraft continued to target the islands of Howland, Baker, and
			 Jarvis, jeopardizing the lives of the remaining colonists;
		Whereas the United States Government was unaware of the
			 attacks on such islands, and was distracted by the entry of the United States
			 into World War II, which delayed the retrieval of the colonists;
		Whereas the 4 colonists from Baker and the 2 remaining
			 colonists from Howland were rescued on January 31, 1942, and the 8 colonists
			 from Jarvis and Enderbury were rescued on February 9, 1942, 2 months after the
			 initial attacks on Howland Island;
		Whereas, on March 20, 1942, Harold L. Ickes, Secretary of
			 the Interior, sent letters of condolence to the Keliihananui and Whaley
			 families stating that “[i]n your bereavement it must be considerable
			 satisfaction to know that your brother died in the service of his country,” and
			 subsequently urged the families to submit claims for compensation;
		Whereas in April 1942, the claim of the Keliihananui
			 family was denied because there were no “qualified dependents” to submit
			 claims;
		Whereas during the 7 years of colonization, more than 130
			 young men participated in the project, the majority of whom were Hawaiian, and
			 all of whom made numerous sacrifices, endured hardships, and risked their lives
			 to secure and maintain the islands of Howland, Baker, Jarvis, Canton, and
			 Enderbury on behalf of the United States, and 3 young Hawaiian men made the
			 ultimate sacrifice;
		Whereas none of the islands, except for Canton, were ever
			 used for commercial aviation, but the islands were used for military
			 purposes;
		Whereas in July 1943, a military base was established on
			 Baker Island, and its forces, which numbered over 2,000 members, participated
			 in the Tarawa-Makin operation;
		Whereas in 1956, participants of the colonization project
			 established an organization called “Hui Panala‘au”, which was established to
			 preserve the group’s fellowship, to provide scholarship assistance, and “to
			 honor and esteem those who died as colonists of the Equatorial Islands”;
		Whereas in 1979, Canton and Enderbury became part of the
			 republic of Kiribati, but the islands of Jarvis, Howland, and Baker still
			 remain possessions of the United States, having been designated as National
			 Wildlife Refuges in 1974;
		Whereas three quarters of a century later, the Equatorial
			 Islands colonization project has been nearly forgotten;
		Whereas May 13, 2011, marks the 75th anniversary of
			 President Franklin D. Roosevelt’s Executive Order proclaiming United States
			 jurisdiction over the islands of Howland, Baker, and Jarvis, islands that
			 remain possessions of the United States; and
		Whereas the Federal Government has never fully recognized
			 the accomplishments, contributions, and sacrifices of the colonists, less than
			 6 of whom are still alive today, and most of whom are in their 90s: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)acknowledges the
			 accomplishments and sacrifices of the Hui Panala‘au colonists and extends
			 appreciation on behalf of the people of the United States;
			(2)acknowledges the
			 local, national, and international significance of the 7-year colonization
			 project, which resulted in the United States extending sovereignty into the
			 Equatorial Pacific;
			(3)recognizes and
			 commends the accomplishments, sacrifices, and contributions of the more than
			 130 young men, the majority of whom were Native Hawaiian, who participated in
			 the Equatorial Pacific colonization project; and
			(4)extends
			 condolences on behalf of the United States to the families of Carl Kahalewai,
			 Joseph Keliihananui, and Richard Whaley for the loss of their loved ones in the
			 service of the United States and apologizes for the lack of compensation
			 afforded to these families.
			
